DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,787,943 to Kishikawa et al. (Kishikawa).

In Reference to Claim 1
Kishikawa, see Fig.4 annotated below discloses:
[AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: ]
    PNG
    media_image1.png
    818
    527
    media_image1.png
    Greyscale

An exhaust system comprising: 
	an exhaust pipe ( 21, 26, 25B) including a straight portion (26, 25B), and 
	a bent portion (23) that is bent and extends from a downstream end of the straight portion; 
	a muffler (30) provided on a downstream side of the exhaust pipe; and 
	a vibration reducing reinforcing member (38) for reducing vibration of the exhaust system, wherein: the straight portion of the exhaust pipe is connected with an upstream end of the muffler through the bent portion; and the vibration reinforcing member is provided so as to extend across a downstream end portion of the straight portion, and an upstream end portion of the muffler, see Fig.4 above.  

	With regards to the limitation “vibration reducing reinforcing member” for reducing vibration of the exhaust system, Kishikawa does not explicitly disclose “vibration” or elimination of vibration.
However Kishikawa structure discloses the bracket 38 which connects both muffler and passage which at the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to recognized that the bracket/reinforcing member of Kishikawa would be capable of reducing or eliminating vibrations. Further even if the bracket 38 is attached to the vehicle attaching and use of the bracket further eliminates vibrations. As such Kishikawa bracket 38 is considered to be a vibration reducing reinforcing member.

In Reference to Claim 2
Kishikawa, see Fig.4 annotated above discloses:
	The vibration reducing reinforcing member is formed so as to have an arc-shaped section (B) that is curved along an outer periphery of the straight portion and an outer periphery of the muffler.  

In Reference to Claim 3
Kishikawa, see Fig.4 annotated above discloses:
	The bent portion is bent so as to separate from an axis of the straight portion towards the downstream side of the exhaust pipe; and the vibration reducing reinforcing member is disposed so that a projecting direction of the arc-shaped section of the reinforcing member and a direction of the bent portion separating from the axis of the straight portion are opposite to each other.
In Reference to Claim 4
Kishikawa, see Fig.4 annotated above discloses:
	a projecting bead (38a, 38c) is formed in the vibration reducing reinforcing member, the projecting bead projecting to a side separating from the bent portion; and the projecting bead extends in a direction extending across the straight portion and the muffler.  
In Reference to Claim 5
Kishikawa, see Fig.4 annotated above discloses:
	a flange portion (C) is formed in the reinforcing member; and 
	the flange portion is a side edge portion (D) of the vibration reducing reinforcing member that is bent in a direction separating from the bent portion and goes along the direction extending across the straight portion and the muffler.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,787,943 to Kishikawa et al. (Kishikawa) as applied to claim 1 and further in view of US 4,907,666 to Tecco.
In Reference to Claim 6
Kishikawa is silent on having the 
	The vibration reducing reinforcing member 38 is welded to the straight portion (at mount 38a) along a longitudinal direction of the straight portion.
Tecco, see col. 4 lines 26-32 discloses;
	The vibration reducing reinforcing member (lateral brace 80) is welded to the straight portion (at mount 38a) along a longitudinal direction of the straight portion (tube 84).
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to weld reinforcement member 38 to the tube straight portion, combine the teachings of Tecco with Kishikawa, since this would enable the practitioner of the primary reference to practice the advantage of fastening the structure of the reinforcing member 38 to form mount 38a thus securing the reinforcing member 38 into the exhaust device.
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 
Applicant Argument:
	“Mount member 38 does not describe or suggest reducing vibration of the exhaust system because the mount member connects to the vehicle…”

Examiner Response:
	The Applicant arguments are considered however they are not persuasive, specifically the Mount member 38 even if its attached to the vehicle still operates as a bracket which is similar to Applicant, see Fig.3 of Applicant and Prior art of Kishikawa.


    PNG
    media_image1.png
    818
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    440
    media_image2.png
    Greyscale


As Shown Above when compared the Kishikawa, on the left Fig.4, discloses a bracket which is welded on both end which is similar to Applicant vibration reducing member 14 on the right Fig.3, and a person having ordinary skill in the art at the time the invention was filed would have recognized that the bracket 38 would be capable of reducing vibration.  As such the claim rejection is maintained.
Applicant Argument:
“Kishikawa does not describe the mount member 38 to be provided so as to extend across a downstream end portion of the straight portion of the exhaust pipe and an upstream portion end portion of a muffler…”
Examiner Response:
The Applicant argument are considered however they are not persuasive, as described in the current office action and office action filed 04/01/2021, Fig.4 of Kishikawa shows a downstream end portion of the straight portion (where C is highlighted) and an upstream end portion of a muffler 38C where the member 38 extends across portion C to 38C as shown below of Fig.4; as such rejection of claim 1 is maintained.

    PNG
    media_image3.png
    431
    678
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746